Case: 1:16-cv-05802 Document #: 363 Filed: 05/31/19 Page 1 of 1 PageID #:2629

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

In Re: 100% Grated Parmesan Cheese Marketing and
Sales Practices Litigation, et al.
                                                        Plaintiff,
v.                                                                   Case No.:
                                                                     1:16−cv−05802
                                                                     Honorable Gary
                                                                     Feinerman
Albertson Companies, Inc, et al.
                                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, May 31, 2019:


        MINUTE entry before the Honorable Gary Feinerman:Motion to withdraw as
attorney [361] is granted. Attorney Kenneth Kiyul Lee is terminated as counsel for
Defendant Kraft Heinz Company. Motion hearing set for 6/4/2019 [362] is
stricken.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
